Citation Nr: 0603543	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 30 
percent for headaches with aqueductal stenosis, 
hydrocephalus, and dizziness.

2.  Entitlement to an increased evaluation for headaches with 
aqueductal stenosis, hydrocephalus, and dizziness, on an 
extra-schedular basis.

3.  Entitlement to a disability rating in excess of 10 
percent for a cognitive disorder and mood disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
November 2005.  A transcript of the hearing is associated 
with the veteran's claims folders.

At the November 2005 hearing, the veteran raised claims of 
entitlement to service connection for vertigo and entitlement 
to special monthly compensation for loss of use of a creative 
organ.  Those issues have not yet been adjudicated and are 
referred back to the originating agency for appropriate 
action.  The Board also notes that the veteran filed a claim 
of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) in September 2004, and then withdrew the 
claim in a VA Form 21-4138 filed in March 2005.  However, at 
the November 2005 hearing, the veteran stated that he wished 
to pursue a claim for TDIU.  That issue is also referred to 
the RO.


FINDING OF FACT

The veteran's headache disability with aqueductal stenosis, 
hydrocephalus and dizziness is manifested by very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
headaches with aqueductal stenosis, hydrocephalus and 
dizziness have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected headache disorder on a schedular basis.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 30 percent disability 
rating for his headache disorder under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraines].  The next higher (and 
maximum) rating of 50 percent is warranted if the disability 
is manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

With respect to frequency and duration of prostrating 
attacks, the Board notes that, in a November 2002 letter, the 
veteran's private physician, S.J.F., M.D., stated that the 
veteran's headaches have increased in frequency and intensity 
over the past thirty years and that the veteran rarely is 
headache free for more than a day.  He found that the veteran 
has prostrating attacks more than once per month.  With 
respect to severe economic inadaptability, S.J.F. found that 
the veteran's headaches are severe and debilitating in 
everything that he attempts to accomplish.  He concluded 
that, "[i]t is my medical opinion that [the veteran] should 
be awarded complete disability for his severe and frequent 
headaches (that are worse than migraines and require multiple 
medications to attempt to decrease the symptoms)." 

Based on the opinion of S.J.F., the Board believes that the 
criteria for a 50 percent rating are met.  The veteran's 
headaches are shown to be more frequent than is required for 
a 30 percent rating; they are severe; and they are 
debilitating.  

The Board's conclusion is also supported by a September 1995 
CT scan report, showing the veteran's complaints of 
persistent headaches.  At a June 2001 VA examination, the 
veteran described "constant" daily headache with varying 
degrees of intensity, accompanied by nausea, vertigo, and a 
throbbing sharp pain.  In a March 2002 neuropsychological 
evaluation, the veteran reported daily cluster headaches that 
vary in intensity and are often followed by nausea.  The 
examiner found that the symptoms of the veteran's brain 
injury impact his thinking efficiency; and, while he has 
developed and learned to utilize a number of effective 
compensation strategies to help him mange his deficits, there 
is a cost of increased distress and fatigue.  

At his November 2005 hearing, the veteran testified that he 
suffers constant headaches of such severity that 2 or 3 days 
per week he is totally incapacitated, unable to drive, and 
unable to perform his regular activities.  

Based on the objective medical evidence and the veteran's 
statements, the Board concludes that the veteran's headache 
disorder is manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The criteria for a 50 percent 
rating are met.

The Board observes that a 50 percent rating is the maximum 
rating available under Diagnostic Code 8100.  The Board has 
therefore considered whether a higher rating might be awarded 
under another diagnostic code.  The veteran and S.J.F. have 
both stated that the term migraine is not an accurate 
description of the type of the veteran's headaches.  By 
contrast, a letter signed by D.L.W., M.D. describes the 
veteran's headaches as migraine in character, and an April 
2003 assessment by E.S.U., M.D. includes a diagnosis of 
migraine without aura, as well as tension headaches.  While 
there is at least some evidence that the veteran's headaches 
may be more complex in character than a migraine, the Board 
notes that Diagnostic Code 8100 is the only diagnostic code 
that specifically deals with headaches.  The Board has not 
identified and the veteran has not suggested a more 
appropriate code.  

The Board also notes that the veteran's headaches disorder is 
in the nature of residuals of a traumatic head injury.  
Diagnostic Code 8045 specifically addresses brain disease due 
to trauma; however, it provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  As a 50 
percent rating is warranted under Diagnostic Code 8100, that 
code is clearly more favorable to the veteran than Diagnostic 
Code 8045, and given the reported symptomatology, the Board 
believes that it is in fact the most appropriate diagnostic 
code.  

In sum, the evidence supports the award of the maximum 50 
percent rating for the veteran's headache disorder under 
Diagnostic Code 8100.  


ORDER

A 50 percent schedular rating for headaches with aqueductal 
stenosis, hydrocephalus, and dizziness is granted, subject to 
the criteria applicable to the payment of monetary benefits.


REMAND

At his November 2005 hearing, the veteran stated that his 
service-connected mood disorder had worsened since the most 
recent March 2002 neuropsychological evaluation.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

A 50 percent schedular rating has been granted for the 
veteran's headache disorder.  Under Diagnostic Code 8100, a 
rating of 50 percent is the maximum rating available.  
However, the veteran has indicated, in an August 2005 
submission, and elsewhere, that he would not be satisfied 
with even the maximum schedular rating, and that he does not 
believe that the provisions of Diagnostic Code 8100 
adequately address his disability.  At the November 2005 
hearing, the veteran stated that he is no longer able to work 
due in part to the effect of his headaches and the 
medications he takes for them, which leave him drowsy and 
unable to function.  A November 2002 letter from the 
veteran's private physician, S.J.F. generally supports the 
veteran's contentions, stating that the veteran should be 
awarded a total rating for his headaches.  In light of the 
veteran's statements and the medical evidence of record, the 
Board has concluded that the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his psychiatric and 
headache disabilities during the period 
of these claims or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and current severity of his 
service-connected neuropsychiatric 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner. 

All indicated studies should be 
performed.  

The examiner should provide all currently 
supported neuropsychiatric diagnoses.  
The examiner should specifically 
determine whether a diagnosis of post-
traumatic stress disorder (PTSD) is 
supported.  All current manifestations of 
the veteran's neuropsychiatric disorder 
should be described, and a current GAF 
score should be assigned.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
forwarded the claims folders to the 
Director of the VA Compensation and 
Pension Service for a determination of 
whether a higher rating is warranted for 
the veteran's headache disability on an 
extra-schedular basis.

6.  Then, the RO should readjudicate the 
veteran's claims.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


